OPINION — AG — **** IT IS THE OPINION OF THE ATTORNEY GENERAL THAT YOUR FIRST QUESTION SHOULD BE ANSWERED AS FOLLOWS: PURSUANT TO THE PROVISIONS OF 19 O.S. 1963 Supp., 789 [19-789], IN SEPTEMBER 1964, THE BOARD OF COUNTY COMMISSIONERS APPOINTED THE PROPER TERMS OF OFFICE TO THE BOARD OF CONTROL OF THE ARBUCKLE MEMORIAL HOSPITAL, A COUNTY HOSPITAL, TO WIT: THREE MEMBERS TO SERVE A TERM OF FOUR YEARS EACH AND TWO MEMBERS TO SERVE A TERM OF TWO YEARS EACH. THE TERM OF THE MEMBERS WHO WERE APPOINTED TO SERVE A FOUR YEAR TERM WILL EXPIRE AUGUST 15, 1968, AND THE TERMS OF THE MEMBERS WHO WERE APPOINTED TO SERVE A TWO YEAR TERM WILL EXPIRE AUGUST 15, 1966. HOWEVER, SUCCESSORS TO ANY MEMBERS WHOSE TERMS HAVE EXPIRED SHOULD BE APPOINTED FOR A TERM OF FOUR YEARS. QUESTION: MAY THE PRESENT BOARD OF COUNTY COMMISSIONERS REPLACE ANY OR ALL MEMBERS OF SAID BOARD OF CONTROL? ANSWER:  SEE OPINION DATED OCTOBER 11, 1962, TO THE HONORABLE BILL WELCH, COUNTY ATTORNEY, LATIMER COUNTY. CITE: 19 O.S. 1961 789 [19-789], 19 O.S. 1963 Supp., 789 [19-789] (LEE W. COOK)